Name: Council Directive 77/159/EEC of 14 February 1977 amending Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees
 Type: Directive
 Subject Matter: production;  agricultural activity;  economic analysis;  cultivation of agricultural land;  documentation
 Date Published: 1977-02-19

 Avis juridique important|31977L0159Council Directive 77/159/EEC of 14 February 1977 amending Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees Official Journal L 048 , 19/02/1977 P. 0031 - 0031 Finnish special edition: Chapter 3 Volume 8 P. 0120 Greek special edition: Chapter 03 Volume 17 P. 0147 Swedish special edition: Chapter 3 Volume 8 P. 0120 Spanish special edition: Chapter 03 Volume 11 P. 0237 Portuguese special edition Chapter 03 Volume 11 P. 0237 COUNCIL DIRECTIVE of 14 February 1977 amending Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees (77/159/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, in accordance with Article 8 of Council Directive 76/625/EEC of 20 July 1976 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees (2), the Commission shall submit to the Council, within one year after notification of the results, a report on experience acquired during the first survey and subsequently annual reports on the subject of Articles 5 and 6; Whereas it is useful for these reports to be submitted also to the European Parliament for information; Whereas it is therefore necessary to amend Directive 76/625/EEC accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 The first paragraph of Article 8 of Directive 76/625/EEC shall be replaced by the following text: "The Commission shall submit to the European Parliament and the Council, within one year after notification of the results by Member States, a report on experience acquired during the first survey in the enlarged Community ; the Commission shall also submit to them from 1 January 1977 annual reports on the subject of Articles 5 and 6." Article 2 This Directive is addressed to the Member States. Done at Brussels, 14 February 1977. For the Council The President J. SILKIN (1)Opinion delivered on 11 February 1977 (not yet published in the Official Journal). (2)OJ No L 218, 11.8.1976, p. 10.